Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims has overcome the remaining rejections. Claims 1 and 3-29 are free of the prior art, because there is no prior art reasonably teaching or suggesting the claimed polypeptide, composition, method or transgenic host plant wherein the amino acid sequence of the polypeptide is at least 95% sequence identical to SEQ ID NOs: 99 or 100, and wherein the polypeptide has pesticidal activity. The closest prior art is Patent No.: US 10059959 B2 to Baum et al. (Aug. 28, 2018; filed on Oct. 15, 2015). The prior art teaches a Cry1Da1 pesticidal protein active against Lepidopteran pests, the amino acid sequence of which is 69% identical with the instant SEQ ID NO: 100. However, the prior art does not teach or suggest any insecticidal protein having at least 95% amino acid sequence identity with SEQ ID NO: 99 or 100.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 and 3-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663